DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 3/10/2022.

Claim Objections
Claims1, 2 and 5-11 are objected to because of the following informalities:  
	Re. claim 1: The phrase “at least one through-hole portion” as recited in line 9 appears to be –the at least one through-hole portion--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Akihito (KR-20010092371 A) in view of Katahira (JP-04373112 A), and further in view of Akio et al. (JP-H07201565 A).
	Akihito teaches a process of making a ferrite sheet, comprising steps of: preparing a ferrite block body (60) having a polygonal column shape (as per claim 2) as shown in Fig. 4; and cutting the ferrite block body to be separated into plate-shaped sheets (20) having a predetermined thickness as shown in Fig. 4 (paragraphs [0043] – [0044]).	
	However, Akihito silent how to form the ferrite block. Katahira teaches a process of making a ferrite block including mixing and molding a slurry with a magnetic powder to form a compound molded body (1) follow by sintering the compound molded body (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a ferrite sheet of Akihito by mixing and molding a slurry with a magnetic powder to form a compound molded body follow by sintering the compound molded body as taught by Katahira in order to produce a desired compounded molded ferrite body without deteriorating of a magnetic material and a conductor.
	In addition, Akihito, modified by Katahira, silent to teach the ferrite block having at least one through hole passing through the ferrite block, and a ferrite sheet cut from the ferrite block has the at least one through hole. Akio et al. teach a process of making an inductor having a ferrite sheet having at least one through hole, where a coil conductor should exist, and the ferrite sheet is cut from a ferrite block as should in Fig. 2 (see also an abstract, paragraphs [0007] – [0010] of an attached translated document). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a ferrite sheet of Akihito, modified by Katahira, by preparing a ferrite sheet having at least one through hole passing through the ferrite block as taught by Akio et al. in order to produce a ferrite sheet having at least one through hole for making a coil conductor through the at least one through hole for an inductor.
	Re. claim 5: Akihito also teaches that the cutting of the ferrite block body is performed by a cutter or a dicer.
	Re. claim 8: Akihito also teaches that at least one of an upper surface and a lower surface of the plate-shaped sheet is formed as a cut surface as shown in Fig. 4.
	Re. claim 10: Akihito also teaches that the plate-shaped sheet has predetermined thickness of less than 0.5 mm (see the abstract).
	Re. claim 11: The ferrite body (60) of Akihito is cut into a plurality of ferrite sheets and the cut ferrite sheets are arranged into a board (71) as shown in Fig. 5. However, Akihito silent a width or a length of the ferrite sheets. At the time of the effective filing date of the claimed invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify an overall width or length of the ferrite sheets as recited in the claimed invention because Applicant has not disclosed that the overall width or length of the ferrite sheets as recited in the claimed invention provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Akihito because the overall width or length of the ferrite sheets as recited in the claimed invention would perform equally well such as forming a large-area sheets (such as a board, 71) in Akihito. Therefore, it would have been an obvious matter of design choice to modify the overall width or length of the ferrite sheets of Akihito to obtain the invention as specified in claim 11.
Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Akihito in view of Katahira and Akio et al., as applied to claim 1 above, and further in view of Choi et al. (KR-20140081558 A).
	Akihito, modified by Katahira and Akio et al., teaches all limitations as set forth above, but silent, as per claim 6, attaching a protection film to an upper surface and a lower surface of the plate-shaped sheet through a bonding layer. Choi et al. teach a process of making a ferrite block including a process of attaching a cover film (20) to an upper surface and a lower surface of the plate-shaped sheet (10) through a bonding layer (such as an adhesion) (paragraph [0045]), and, as per claim 7, flaking the plate-shaped sheet to be separated into a plurality of flakes (paragraphs [0047]-[0049]) as shown in Fig. 2. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a ferrite sheet of Akihito, modified by Katahira and Akio et al., by attaching cover films to an upper surface and a lower surface of the plate-shaped sheet through bonding layers as taught by Choi et al. in order to provide an adhesion the flakes to the cover films such that the manufacturing process is simplified.
	Re. claim 9: Choi et al. also teach that the ferrite block body is formed of Ni--Zn ferrite or Mn--Zn ferrite (paragraph [0053]).
	
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729